Title: From George Washington to Robert Cary & Company, 20 June 1762
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 20th June 1762

The other side contains a Copy of my last, since which I have received from Messrs Hill Lamar & Hill a pipe of Wine price in Madeira £30.16 Sterl: for which they value upon you. I have also received advice of Seventy Sacks of Salts coming into Rappa. River from Mr Backhouse on my Acct. Mr Lewis who gives this Information has promised to send it round but the expences & trouble attending this is so great that I had almost as soon have Goods in any part of Great Britain as in any River except the one on which I live.
We have had one of the most severe Droughts in these parts that ever was known & without a speedy Interposition of Providence (in sending us moderate & refreshing Rains to molifie & soften the Earth) we shall not make one Oz. of Tobacco this Year. Our Plants in spite of all our efforts to the contrary are just destroyed, & our grain is absolutely perishing—how it may be in other parts of the Country I can not positively say, yet I have heard much complaining—shoud it be with Reason of which you can guess by the letters of your different corrispondants I am perswaded you will be in no haste to dispose of the Tobo I have put on board the Unity, shoud it get safe to hand, with the Convoy with whom (the Chesterfield) She is to Sail sometime this Month—The London fleet is not yet arrived nor have we any Accts of it. I shall take the first oppertunity that offers of writing to you again on these heads, In the mean time I remain Gentn Yr Most Obedt Hble Servt

Go: Washington

